EXHIBIT 10.96


December 12, 2011


J. Raymond Elliott
5 Maile Run Road
(“Elk Run”)
RR#1 Rosseau
Ontario, Canada POC 1JO


Re:
Consulting Agreement between J. Raymond Elliott and

Boston Scientific Corporation


Dear Ray:


This letter constitutes a Consulting Agreement ("Agreement") between you, J.
Raymond Elliott (“Consultant”), and Boston Scientific Corporation and its
affiliated and associated companies (collectively “Boston Scientific”).
1.
Field of Consultation: The Consultant hereby contracts with Boston Scientific as
an independent contractor, and not as an employee, to perform consulting
services related solely to the subjects of leadership development and
disparities in the delivery of healthcare and in his capacity as a former
President and Chief Executive Officer (“Consulting Services”), at the direction
of the Contract Liaison (as defined below).

2.
Term: The term of this Agreement shall be for a period of one (1) year unless
mutually extended by both parties.

3.
Payment: Boston Scientific will pay Consultant at the rate of Six Thousand
Dollars ($6,000.00) per day, or Three Thousand Dollars ($3,000.00) per half day,
not to exceed a maximum of Sixty Thousand Dollars ($60,000.00) during the term
of this Agreement. For any day in which Consultant renders services, he shall be
paid at a minimum the half day rate. Boston Scientific will also reimburse
Consultant for necessary and reasonable expenses, including travel expenses.
Payment for services and expenses shall be due and payable within 60 days of
Consultant presenting an invoice for his services, as well as receipts for any
expenses incurred.

4.
Contract Liaison: The performance of Consulting Services under the Agreement
will be coordinated through Hank Kucheman, who has been designated as the
Contract Liaison for this Agreement (the “Contract Liaison”). All reports,
documents, and communications relating to Boston Scientific will occur through
such Contract Liaison, or to persons designated by the Contract Liaison. Boston
Scientific may designate a new Contract Liaison by written notice to Consultant.

5.
Confidential Information:


--------------------------------------------------------------------------------


(a)
“Boston Scientific Confidential Information” shall mean all information
disclosed by Boston Scientific to Consultant, including, without limitation,
information relating to the Field of Consultation of this Agreement, and all
other information regarding Boston Scientific’s past, present, or future
research, technology, know-how, ideas, concepts, designs, products, prototypes,
processes, machines, manufacture, compositions of matter, business plans and
operations, technical information, drawings, specifications, and the like, and
any knowledge or information developed by Consultant as a result of work in
connection with this Agreement, except information which:

(i)
is at the time of disclosure, or thereafter becomes, a part of the public domain
through no act or omission by Consultant;

(ii)
is lawfully in the possession of Consultant prior to disclosure by Boston
Scientific, as shown by Consultant’s written records; or

(iii)
is lawfully disclosed to Consultant by a third party which did not acquire the
same under an obligation of confidentiality from or through Boston Scientific,
as shown by Consultant’s written records.

(b)
Consultant will not, without the prior written consent of Boston Scientific,
disclose any Boston Scientific Confidential Information to anyone for any reason
at any time or use any Boston Scientific Confidential Information for any
purpose, except as requested by Boston Scientific.

(c)
Consultant will not disclose to Boston Scientific any confidential or
proprietary information belonging to any third party without the written consent
of such party, or represent as being unrestricted any designs, plans, models,
samples, or other writings or products that Consultant knows are covered by
valid patent, copyright, or other forms of intellectual property protection.

6.
Boston Scientific Property: To the extent that it is provided, the parties agree
that all tangible property provided to Consultant in connection with this
Agreement, including without limitation all samples, reports, communications,
drawings, notes, analyses and materials received from Boston Scientific or
produced in connection with this Agreement (collectively, “Boston Scientific
Property”), shall be and remain the exclusive property of Boston Scientific.
Consultant agrees to keep and maintain in Consultant’s custody and control any
Boston Scientific Property that Consultant receives or develops during the term
of this Agreement, and agrees to return or surrender to Boston Scientific all
Boston Scientific Property upon termination of this Agreement or otherwise upon
request by Boston Scientific.

7.
Development Rights: Consultant shall, during the term of this Agreement and for
a period of one (1) year thereafter, promptly report and disclose to Boston


--------------------------------------------------------------------------------


Scientific all improvements to Boston Scientific products tested and evaluated
by Consultant and all ideas and concepts heard, developed or conceived, either
alone or with others, including any ideas and concepts which result in new
products or significant enhancements to existing products, while performing the
Consulting Services (“Developments”). Developments shall be the sole and
exclusive property of Boston Scientific and are hereby assigned to Boston
Scientific without any additional payments to Consultant by Boston Scientific.
It is understood that Boston Scientific shall have the right but not the
obligation to initiate, prosecute, maintain and defend any and all patentable
ideas and concepts with respect to Developments. Consultant shall provide
reasonable assistance to Boston Scientific with respect to any such patents and
patent applications, and shall execute all appropriate documents and assignments
with respect to any such patents and patent applications. Consultant agrees not
to assert any rights in law or in equity in the Developments.
8.
Publishing: During the term of this Agreement and for a period of one (1) year
thereafter, Consultant shall submit to Boston Scientific any paper Consultant
intends to publish relating to the Field of Consultation of this Agreement, and
shall not submit any such paper to a publisher or other party prior to the
expiration of forty-five (45) days from the date an outline of the paper is
submitted to Boston Scientific. If Boston Scientific determines in good faith
during such period that publication or presentation of such paper would be
detrimental to its intellectual property interests, Consultant shall work in
good faith with Boston Scientific to retract or modify the paper to remove all
language which is detrimental to Boston Scientific’s intellectual property
interests, or, in the alternative and at Boston Scientific’s election, shall
refrain from submitting such paper to a publisher or other party for an
additional 120 days to permit Boston Scientific to file patent applications or
take other steps to protect its intellectual property interests. During the term
of this Agreement and for a period of one (1) year thereafter, Consultant shall
also submit to Company for review, on a confidential basis, any patent
applications relating to the Field of Consultation naming Consultant as an
inventor, either alone or with others, which Consultant or any third party
intends to file with any U.S. or international patent offices in advance of the
filing of any such application. Boston Scientific shall have thirty (30) days in
which to review such applications. If Boston Scientific makes a good faith
determination, within such period, that the filing of such an application would
be contrary to its intellectual property rights set forth herein, Consultant
shall amend, or cause to be amended, such proposed patent application to remove
any language that is determined by Boston Scientific to be contrary to its
intellectual property rights hereunder.

9.
Consultant’s Warranties: Consultant represents and warrants:

(a)
that Consultant has the unrestricted right to disclose any information it
submits to Boston Scientific, free of all claims of third parties;

(b)
that such disclosures do not breach or conflict with any confidentiality


--------------------------------------------------------------------------------


provisions of any agreement to which Consultant is a party;
(c)
that the services covered by this Agreement are not in violation of any other
agreement with other parties or of any restrictions of any kind; and

(d)
that as of the date this Agreement is executed, Consultant is not excluded,
debarred, suspended, or otherwise ineligible to participate in U.S. government
health care programs (e.g., Medicare, Medicaid, CHAMPUS) or U.S. government
procurement and non-procurement programs

10.
Primacy of Agreement. This Agreement supersedes and cancels any previous
agreements and arrangements between Consultant and Boston Scientific with
respect to the Consulting Services that are the subject matter hereof. This
Agreement may be changed only by a writing by both parties.

11.
Miscellaneous. This Agreement is made pursuant to the laws of the State of
Massachusetts and questions as to its validity and effect shall be governed
thereby. Further, the Agreement is not assignable by Consultant, and shall inure
to the benefit of Boston Scientific and its successors and assigns. Consultant
is an independent contractor; is responsible for paying all federal, state and
local taxes, including but not limited to income, Social Security and
unemployment taxes; and has no right to sign the name of or bind Boston
Scientific in any manner; and is not entitled to any benefits for which Boston
Scientific employees are eligible. No failure of either party to enforce any
right under the Agreement shall be deemed a waiver thereof.

12.
Notice: Any notice or communication required or permitted to be given by either
party shall be deemed sufficiently given if mailed by registered mail or by a
nationally recognized courier who guarantees overnight delivery and addressed as
follows:


--------------------------------------------------------------------------------




To Boston Scientific:                To Consultant:
Hank Kucheman                J. Raymond Elliott
Chief Executive Officer            5 Maile Run Road
Boston Scientific Corporation            (“Elk Run”)
One Boston Scientific Place            RR #1 Rosseau
Natick, MA 01760                Ontario, Canada POC 1JO


If the foregoing accurately represents our agreement, please sign at the
appropriate place and return one copy of this Agreement to me.


BOSTON SCIENTIFIC CORPORATION


Name:         Title:
(Print or Type Name)        


Name: ______________________________        Date:                 
(Signature)




AGREED TO, ACCEPTED AND ACKNOWLEDGED:


Name: J. Raymond Elliott     ________    
(Print or Type Name)


        Date:                 
(Signature)
